Filed 8/3/16 P. v. Campbell CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                   DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B269024
                                                                           (Super. Ct. No. PA079432)
 Plaintiff and Respondent,                                                   (Los Angeles County)
v.
WESLEY KANE CAMPBELL,
 Defendant and Appellant.



                   Wesley Kane Campbell appeals an October 6, 2015 order revoking and
terminating probation, and sentencing him to six years state prison with 233 days
presentence credit. (Pen. Code, § 1203.3.)1
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
                   On June 28, 2016, we advised appellant that he had 30 days within which to
personally submit any contentions or issues he wished us to consider. On July 18, 2016,
appellant responded by letter, claiming that he did not violate probation and that a
witness (Lamonica Garrett) lied about appellant leaving the court-ordered residential
treatment program.
                   The record reflects that appellant pled no contest to making criminal threats
(§ 422, subd. (a)) and admitted six prior prison term enhancements (§ 667.5, subd. (b)) on



         1   All statutory references are to the Penal Code.
March 20, 2014. The trial court sentenced appellant to six years state prison, suspended
execution of sentence, and granted appellant five years probation. Appellant was
ordered, as a term of probation, to complete a 365 day residential treatment program.
              Appellant’s probation was revoked and reinstated four times for leaving a
residential treatment program, testing positive for controlled substances, and failing to
appear in court. On October 6, 2015, appellant’s probation was revoked a fifth time after
he left a residential treatment program. Lamonica Garrett, director of the Pasadena
Recovery Center, testified that appellant left the program during the intake process. The
trial court revoked and terminated probation, and ordered appellant to serve the six year
prison sentence and pay various fines and fees.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106,
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                         YEGAN, ACTING P. J.

We concur:


              PERREN, J.


              TANGEMAN, J.




                                             2
                                Cynthia L. Ulfig, Judge

                       Superior Court County of Los Angeles

                           ______________________________


            Joseph R. Escobosa, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance by Plaintiff and Respondent.